Filed 6/18/13 P. v. Kivett CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C072007

         v.                                                                        (Super. Ct. No. 111955)

JOSEPH MICHAEL KIVETT,

                   Defendant and Appellant.




         Appointed counsel for defendant Joseph Michael Kivett asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         A deputy sheriff contacted defendant and began a parole search. Defendant
struggled, removed a plastic bag from his pants pocket and threw it in a drain. The bag



                                                             1
was recovered and found to contain seven baggies of methamphetamine. The deputy
sustained abrasions in the struggle.
       Defendant pleaded guilty to possession of methamphetamine for sale (Health &
Saf. Code, § 11378) and resisting a peace officer (Pen. Code, § 69). He also admitted a
prior strike conviction and a prior prison term. The trial court sentenced him to an
aggregate term of eight years four months in prison, consisting of three years for
possession of methamphetamine for sale, doubled for the strike; a consecutive eight
months (one-third the middle term) for resisting a peace officer, doubled for the strike;
and a consecutive one year for the prior prison term enhancement. The trial court
imposed various fines and fees, including a $1,920 restitution fine, and awarded
defendant 140 days of custody credit.
       Defendant did not obtain a certificate of probable cause. (Pen. Code, § 1237.5.)
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.




                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.


                                                                  MAURO             , J.


We concur:


             BLEASE                  , Acting P. J.


             NICHOLSON               , J.




                                             3